EXAMINER’S AMENDMENT
[1]	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

[2]	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher Anderson (Reg. No. 77,898) on November 24, 2021.

The application has been amended as follows: 
[3]	In Claim 17, Line 15, please place a “.” after the word “object”.
In Claim 28, Line 11, please place a “.” after the word “object”.



REASONS FOR ALLOWANCE
[4]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to an object detecting system.

[5]	Prior art was found for the claims as follows:
Byrne et al. (Byrne) [US 2010/0305857 A1] discloses the following claim limitations:
An object detecting system (FIG.1) for a vehicle ([0007], unmanned aircraft), comprising: 

a data interface (FIG. 1, link from camera 102 to computing device 100); and 
at least one processing device (100) programmed to;
 receive the plurality of images via the data interface ([0022], sequential images are received and compared); 
compare a first image to a second image, and based on the comparison, determine a focus of expansion of an object in the area in front of the vehicle ([0022], sequential images are received and compared to determine expanding objects); 
determine a boundary associated with the object based on at least one of the first image or the second image ([0022], contours of an object are determined).

[6]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “determine, based on the focus of expansion, a predicted future boundary associated with the object; and determine, based on the predicted future boundary, whether the vehicle is expected to collide with the object”.  This feature is not found or suggested in the prior art.

[7]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[8]	Claims 17-36 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488